Detailed Action
This office action is in response to application No. 17/316,623 filed on 05/10/2021.

Status of Claims
Claims 1-20 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Objections
Claim 12 is objected to because of the following informality:  the preamble of claim 12 recite “The identifier-receiving UE of claim 11,” while the preamble of claim 11 recite “The apparatus of claim 10,”. The informality presents an inconsistency between the preambles of the claims. It is suggested to amend the claim 12 as follow: “The apparatus of claim 11,”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, and 10-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Maaref et al. (Publication No.  US 2020/0367221, hereinafter referred as Maaref) in view of Morita et al. (Publication No.  US 2016/0007304, hereinafter referred as Morita).
Regarding Claims 1 and 7, Maaref discloses a method of wireless communication by an identifier-receiving user equipment (UE), comprising (A UE applies a sliding sensing window and collects usage information about a candidate communication resource based on signals received; see figure 3 & ¶ 0071.): 
measuring a first received signal power of a plurality of resource UEs (Measure power; see figure 3 numeral 302.);
receiving an identifier from an identifier-transmitting UE (Decode other UE’s sidelink control information (SCI) message; see figure 3 numeral 302. Note: it is interpreted that the SCI includes the identifier based on the specification disclosing that the identifier is either a layer one (L1) identifier or layer two (L2) identifier; see US 2021/035267 ¶ 0092.); 
identifying at least one resource used by at least one resource UE of the plurality of resource UEs for a future transmission from the identifier-receiving UE based on the first received signal power and the set of identifiers (Select [identifying] resouce(s) from the candidate resource set based on the power and the number of UE’s[ identifier] using the resource ; see figure 3 numeral 308.); and 
scheduling the future transmission on the at least one identified resource (Transmit on the selected [scheduled] resources; see figure 3 numeral 310.).
Maaref fails to disclose that a set of identifiers is received. However, in analogous art, Morita discloses a signal includes the terminal 1, the terminal 2, and the terminal 3 as identifiers of the UE scheduled to perform the D2D communication, and the application identifier; see ¶ 0121. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maaref grant free mechanism with identifier information in order to enable D2D communication without exceeding the maximum transmission power; see ¶ 0129.


	Regarding Claims 2 and 8, Maaref discloses that each respective resource UE of the plurality of resource UEs having reserved one or more resources (The decoded other UE’s SCI message enable reserving the candidate resource; see figure 3 numeral 302 & ¶ 0081.);
a second received signal power of each respective resource UE corresponding a respective identifier being greater than an identifier-transmitting UE received signal power threshold (The candidate resource is explicitly indicated or reserved by decoded SCI: (i) PSSCH power (e.g. RSRP) in the associated PSSCH (data resource) is above a threshold Th and (ii) the number of decoded SCIs from other UEs that reserve the candidate resource is above a threshold is larger than L; see ¶ 0081).
Maaref fails to disclose that each respective identifier of the set of identifiers corresponds to a resource UE from the plurality of resource UEs. However, in analogous art, Morita discloses a signal includes the terminal 1, the terminal 2, and the terminal 3 as identifiers of the UE scheduled to perform the D2D communication, and the application identifier; see ¶ 0121. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maaref grant free mechanism with identifier information in order to enable D2D communication without exceeding the maximum transmission power; see ¶ 0129.


	Regarding Claims 4 and 10, Maaref discloses excluding at least one resource used by at least one excluded UE of the plurality of resource UEs for the future transmission based on at least one of the first received signal power and the set of identifiers (Excluding candidate resources based on the measured power and/or the number of UE’s using the candidate resouce; see figure 3 numeral 306. The number of UEs may be determined based on number of SCIs decoded [identifier] from other UEs; see ¶ 0075.).

	Regarding Claims 5 and 11, Maaref discloses excluding the at least one resource used by the at least one excluded UE when the first received signal power of the at least one excluded UE is greater than an identifier-receiving UE received signal power threshold (Exclude a candidate resource from a candidate resource set if the sensed power associated with a candidate resource exceeds a threshold; see figure 3 numeral 306 & ¶ 0075.), or a layer one (L1) identifier or layer two (L2) identifier of the at least one excluded UE is included in the set of identifiers.

Regarding Claims 6 and 12, Maaref that the at least one excluded resource is scheduled for a transmission by the at least one excluded UE (Excluding candidate resources based on the number of UE’s using the candidate resouce; see figure 3 numeral 306. The number of UEs may be determined based on number of SCIs reserving a candidate resources from other UEs; see ¶ 0075).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (Publication No.  US 2019/0230547, hereinafter referred as Li).
	Regarding Claims 13 and 17, Li discloses measuring a received signal power of a plurality of resource UEs (A terminal obtain the measurement result of the measurement objects; wherein the measurement object include a terminal receiving object [resource UE]; see ¶ 0177 and 0179. The measurement result includes one or more of the following: a reference signal received power (RSRP), a signal-to-noise ratio (SNR), a beam ID, a resource ID, a channel quality indicator; see ¶ 0139); 
generating a set of identifiers by adding an identifier of a resource UE of the plurality of resource UEs to the set of identifiers when a received signal power of the resource UE is greater than an identifier-transmitting UE received signal power threshold (The terminal does not report measurement objects whose measurement results do not satisfy the preset condition; see ¶ 0179. For example, the terminal reports only measurement objects whose RSRP values are greater than the preset condition, and does not report measurement objects whose RSRP values are less than the preset condition; see ¶ 0179.); and
 transmitting the set of identifiers to an identifier-receiving UE (The terminal sends the group identification information (used to identify a measurement object group to which a measurement object belongs) and the measurement results respectively corresponding to the some or all of the plurality of measurement objects; see ¶ 0179.).

	Regarding Claims 15 and 19, Li discloses periodically transmitting the set of identifiers at a pre-determined periodicity or in response to an event (The measurement result is send in response to receiving a measurement configuration; see figure 2 numeral 201.).


Claims 14 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Li et al. (Publication No.  US 2019/0230547, hereinafter referred as Li) in view of Morita et al. (Publication No.  US2016/0007304, hereinafter referred as Morita).
	Regarding Claims 14 and 18, Li discloses generating the set of identifiers by adding a layer one (L1) identifier or layer two (L2) identifier of the resource UE. However, in analogous art, Morita discloses a signal includes the terminal 1, the terminal 2, and the terminal 3 as identifiers of the UE scheduled to perform the D2D communication, and the application identifier; see ¶ 0121. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maaref grant free mechanism with identifier information in order to enable D2D communication without exceeding the maximum transmission power; see ¶ 0129.


Allowable Subject Matter

Claims 3, 9, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Khoryaev et al. (US 11,246,114) The prior art discloses a embodiments to enable vehicles (or other devices) to autonomously implement, in an ad-hoc manner, resource selection (e.g., to appropriately distribute frequency resources to devices in a particular area); column 1 lines 34-38. In particular, a process relating to resource selection for UEs when operating in an autonomous resource selection mode; see figure 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472  


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472